Citation Nr: 1502155	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  08-35 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a chronic disability manifested by hyperlipidemia/high cholesterol.  

2.  Entitlement to service connection for a vision disability. 

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for a right shoulder disability.

6.  Entitlement to service connection for a disability manifested by a chronic cough, to include as due to an undiagnosed illness.  

7.  Entitlement to an initial compensable rating for degenerative disc disease (DDD) of lumbar spine prior to March 13, 2013, and in excess of 10 percent thereafter.  

8.  Entitlement to an initial compensable rating for bilateral pes planus.  

9.  Entitlement to an initial compensable rating for hammer toes of the second, third, and fourth toes of the right foot.  

10.  Entitlement to an initial compensable rating for hammer toes of the second, third, and fourth toes of the left foot.  

11.  Entitlement to an initial compensable rating for status post left bunionectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty for training from September 1980 to March 1981 and on active duty from April 2001 to May 2002, February 2003 to May 2004, and July 2010 to June 2011.  

This appeal is before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  It was remanded by the Board in September 2012.  In a May 2013 rating decision, the Agency of Original Jurisdiction (AOJ) increased the Veteran's rating for lumbar spine DDD from 0 to 10 percent, effective March 13, 2013.

The issues of service connection for a right shoulder disability and a disability manifested by a chronic cough, to include as due to an undiagnosed illness, and an initial compensable rating for status post left bunionectomy, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's hyperlipidemia is a laboratory finding and is not a disability within the meaning of applicable law.

2.  The Veteran has presbyopia, regular astigmatism, and myopia, which are refractive errors of the eyes and congenital or developmental defects, and there was no superimposed disease or injury during military service resulting in increased disability.

3.  The Veteran does not have hypertension.

4.  The Veteran has not been shown to have in either ear auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz of 40 decibels or greater; thresholds for at least three of these frequencies of 26 decibels or greater; or speech recognition scores using the Maryland CNC Test of less than 94 percent.

5.  Prior to March 27, 2012, the Veteran's lumbar spine DDD was characterized by pain accentuated by sitting, standing, running, lifting, and bending; flexion of the spine was limited, at most, to 90 degrees without objective evidence of pain, with combined range of motion of the thoracolumbar spine greater than 235 degrees, and no arthritis on X-ray.

6.  Beginning March 27, 2012, the Veteran's lumbar spine DDD approximated flexion to 80 degrees with pain beginning at the endpoint and combined range of spine motion much greater than 120 degrees, with no guarding or muscle spasm.  

7.  Beginning March 13, 2013, the Veteran's lumbar spine DDD approximated flexion to 60 degrees or less.

8.  Prior to March 27, 2012, the Veteran's pes planus was manifested by pain on use of the feet, mild pronation, flexible pes planus corrected with non-weight bearing, some evidence of abnormal weight bearing, and weight bearing line over the great toe with varus alignment of the Achilles tendon with weight bearing, with slight functional impairment.

9.  Beginning March 27, 2012, the Veteran's bilateral pes planus was manifested by accentuated pain on use and manipulation of the feet, marked pronation of the feet improved by orthopedic shoes or appliances, and some characteristic callosities noted on the left foot.

10.  The Veteran has never been shown to have hammertoes of all toes or functional impairment associated with hammer toes during any period.  


CONCLUSIONS OF LAW

1.  There is no legal basis for service connection for hyperlipidemia.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2104); 38 C.F.R. § 3.303(c) (2014).

2.  The criteria for service connection for a vision disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 4.9 (2014).

3.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

4.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2014).

5.  The criteria for an initial compensable rating for lumbar spine DDD prior to March 27, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5243 (2014).

6.  The criteria for a 10 percent rating, but no greater, for lumbar spine DDD beginning March 27, 2012, and prior to March 13, 2013, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2014).

7.  The criteria for a 20 percent rating, but no greater, for lumbar spine DDD beginning March 13, 2013, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2014).

8.  The criteria for an initial rating of 10 percent, but no greater, prior to March 27, 2012, for bilateral pes planus have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5276-5284 (2014).

9.  The criteria for a 30 percent rating, but no greater, beginning March 27, 2012, for bilateral pes planus have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5276-5284 (2014).

10.  The criteria for an initial compensable rating for hammer toes of the second, third, and fourth toes of the right foot have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5276-5284 (2014).

11.  The criteria for an initial compensable rating for hammer toes of the second, third, and fourth toes of the left foot have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5276-5284 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in January 2007.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); see also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008)

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.

Also, the Veteran was provided multiple VA examinations of his spine and foot disabilities, as well as his claimed hypertension and hearing loss, during the appeal period.  These examinations and their associated reports, considered together, were adequate.  Along with the other evidence of record, they provided sufficient information and a sound basis for decisions on the Veteran's claims, as explained below.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board notes that, in its September 2012 remand instructing that a VA examination of the Veteran's spine disabilities be conducted whereby all indicated evaluations, studies, and tests including X-rays, electromyography (EMG), and nerve conductions studies should be conducted, but that no EMG or nerve conduction studies were performed.  However, such tests were not indicated by the VA examiner as necessary to provide the pertinent information requested by the Board, and, as discussed below, the examiner provided a detailed examination and discussion of any possible neurological effects of the Veteran's spine disability, including review of magnetic resonance imaging (MRI) findings.  The Board thus finds that the March 2013 VA examination report adequately complied with the September 2012 remand instructions.

Furthermore, VA examinations were not obtained for the service connection claims for hyperlipidemia/high cholesterol and a vision disability.  As discussed below, the evidence reflects no disability with respect to either claim than can be service connected by law, or any other evidence that would warrant obtaining a medical nexus opinion.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Moreover, in obtaining VA examinations in March 2013, as well as the Veteran's post-July 2010 treatment records and service records from July 2010 to June 2011, the AOJ substantially complied with the Board's September 2012 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In this case, the Veteran's service connection claims must be denied.

Regarding the claim for a chronic disability manifested by hyperlipidemia/high cholesterol, as reflected in her December 2006 claim, the Veteran simply seeks service connection for hyperlipidemia and high cholesterol.  While the record reflects treatment for hyperlipidemia, including in service, it does not reflect, and the Veteran has not asserted, any clinically ascertainable disability manifested by hyperlipidemia or high cholesterol.  

Hyperlipidemia and elevated cholesterol are considered to be laboratory results and not disabilities for VA compensation purposes.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (stating that diagnoses such as hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities, and are not appropriate entities for the rating schedule).  Accordingly, service connection for hyperlipidemia/high cholesterol must be denied for lack of entitlement under the law.  See Sabonis, 6 Vet. App. 426.  

Likewise, regarding the Veteran's claim for a vision disability, the record, including service treatment records, reflects existing conditions of presbyopia, regular astigmatism, and myopia.  Such conditions are refractive errors of the eyes and congenital or developmental defects, and therefore are not disabilities within the meaning of applicable regulations providing for payment of VA disability compensation benefits.  38 C.F.R. §§ 3.303, 4.9.  Service connection can be warranted where such a defect is subject to a superimposed disease or injury during military service that results in increased disability.  See VAOPGCPREC 82- 90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990) (a reissue of General Counsel Opinion 01-85 (March 5, 1985).  However, in this case, the record does not reflect, and the Veteran has not asserted, any such superimposed disease or injury during military service resulting in increased disability.  Thus, the pertininent facts are not in dispute, but as the conditions for which the Veteran seeks service connection are not service-connectable disabilities by law, her claim for such must be denied.  See Sabonis, 6 Vet. App. 426.  

Regarding her claim for hypertension, the Veteran has not been shown to have hypertension.  Neither service treatment records nor post-service medical records reflect a diagnosis of hypertension, and the Veteran has not identified evidence to the contrary.  On May 2010 VA examination, blood pressure was measured as 119/52 sitting, 120/80 supine, and 120/85 standing.  At the time of her March 2011 examination for separation from her most recent period of service, the Veteran's blood pressure was measured as 130/82, and a May 2011 VA treatment record reflects blood pressure measurement of 119/70.  On March 2012 VA hypertension screening, the Veteran's blood pressure was measured as 127/59, and it was noted that of the blood pressure measurement results were normal values.  

Likewise, the Veteran has not been shown have a hearing loss disability of either ear for VA purposes under 38 C.F.R. § 3.385.  None of the audiological evaluations of record, including those performed on March 2007 and May 2010 VA audiological examinations, and the audiogram results at the time of her March 2011 separation examination, reflect auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz of 40 decibels or greater; thresholds for at least three of these frequencies of 26 decibels or greater; or speech recognition scores using the Maryland CNC Test of less than 94 percent.  The Veteran has not identified any further audiological testing results revealing a hearing loss disability for VA purposes.

Thus, the weight of the evidence reflects that the Veteran did not have a hypertension or hearing loss disability at the time of her December 2006 claim for benefits and has not had one at any time since.  Therefore, there can be no valid service connection claim for either such disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Accordingly, service connection for hypertension and bilateral hearing loss must also be denied.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

III. Increased Ratings

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

A.  Lumbar spine DDD

The Veteran's lumbar spine DDD is currently rated under Diagnostic Code (DC) 5243, and is thus rated under the criteria for intervertebral disc syndrome.  His disability is therefore rated according to either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  See 38 C.F.R. § 4.71a, DC 5243.

Under the General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes), the following evaluations are assignable with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease: 

* 10 percent for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height; 
* 20 percent for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; 
* 40 percent for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; 
* 50 percent for unfavorable ankylosis of the entire thoracolumbar spine; and 
* 100 percent for unfavorable ankylosis of the entire spine.  

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a.

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Plate V, 38 C.F.R. § 4.71a.

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest and treatment prescribed by a physician.  The following evaluations are assignable for intervertebral disc syndrome based on incapacitating episodes: 10 percent where incapacitating episodes have a total duration of at least one week but less than 2 weeks during the past 12 months; 20 percent where incapacitating episodes have a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; 40 percent where incapacitating episodes have a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and 60 percent where incapacitating episodes have a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.

DC 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  However, when there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, DC 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.
	
On March 2007 VA examination, the Veteran complained of low back pain with sitting, standing, and running, and some radiation down the leg.  It was noted that she could walk two and a half miles in about 30 minutes, and was able to do her full time job as a staff administrative assistant despite any problems with her knees, back, or feet.  It was noted that she did not have problems with daily activities involving any of the examined areas.  On examination of the back, gait was normal and she could heel and toe walk without difficulty.  Range of motion was full 90 degrees of flexion, and 30 degrees of extension, and right and left lateral flexion and rotation.  The Veteran complained of pain at the endpoint with all motion, but there was no objective evidence of pain and repetitive motion did not change anything.   Straight leg raise was positive at 80 degrees bilaterally without pain.  Sensation was intact to light touch in both feet.  X-rays revealed mild narrowing of the L5-S1 disk space, but it was noted by the examiner that, although the Veteran was referred with a diagnosis of arthritis in the back, she did not have that. 

On June 2010 VA examination, the Veteran reported continued chronic low back pain that varied in severity, with activities such as bending, lifting, and prolonged sitting increasing pain.  She reported pain radiating to the right leg down to the level of the calf, and having no prescribed bedrest in the past year.  It was noted that she worked full time in office work and was able to perform her job duties.  She walked with a normal gait pattern at the time and was able to stand erect.  Flexion was to 105 degrees, extension and right and left lateral bending were to 25 degrees, and right and left lateral rotation was to 30 degrees.  Pain at endpoint with associated grimacing was noted with lumbar extension and right and left lateral bending, but not with flexion or rotation.  There was no additional limitation of motion after repetitive motion, and she reported some mild tenderness to palpation in the right lower lumbar region.  There were no objective manifestations of spasm or tenderness.  Straight leg raising was negative bilaterally. 

On March 27, 2012, VA examination, the Veteran complained of pain increased with sitting and standing for long periods, bending, and lifting.  She reported morning stiffness and pain radiating into the right leg.  She reported daily flare-ups relieved by medication and a heating pad.  Flexion was to 80 degrees with pain beginning at 80 degrees, extension, right and left lateral flexion, and right lateral rotation were to 30 or degrees or greater with pain starting at that point, and left lateral rotation was to 25 degrees with pain starting at that point.  Findings were unchanged after three repetitions.  Functional loss was noted to be due to pain on movement, with no other factors affecting functional loss or functional impairment of the spine.  There was pain on palpation of the spine but no guarding or muscle spasm of the thoracolumbar spine.  There were noted to have been no incapacitating episodes over the past 12 months.  It was noted that arthritis was documented in imaging studies of the thoracolumbar spine, but that the Veteran's spine disability did not impact her ability to work. 

A July 2012 VA treatment record reflects that the Veteran reported her right leg had been hurting, with back pain running down her right leg for the past two weeks.  The assessment was chronic low back pain with sciatica.

On March 2013 VA examination, the Veteran reported no bowel or bladder problems.  It was noted that, as best as could be told, she did not have weakness in either lower extremity, but complained of a tingling sensation in both legs down the posterior aspect of the legs to the sole of the foot, with no tingling elsewhere, and which did not radiate elsewhere or occur anywhere other than the posterior aspect of the legs and soles of the feet.  There were no other symptoms potentially referable to the back or nervous system.  Flexion was to 65 degrees with painful motion beginning at 40 degrees, extension was to 25 degrees with pain beginning at 15, right and left lateral flexion was to 20 degrees with pain beginning at 15, and right and left lateral rotation was to 30 degrees or greater with pain at the endpoint.  After three repetitions, flexion was to 70 degrees, and extension and right and left lateral flexion and rotation were to 30 degrees or greater.  There was no additional limitation of motion following repetitive use, and functional loss and/or impairment was noted to be solely due to less movement than normal and pain on movement.  

There was no guarding or muscle spasm of the thoracolumbar spine, and muscle strength was full, reflexes were normal, and sensory examination was normal in all aspects of the lower extremities.  Straight leg raising was negative on both sides, and it was noted that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  It was noted that she had radiation of pain down the upper thigh to the mid-thigh and that the pain skipped down to the very distal lower leg and foot, but that this was a non-anatomic distribution and not at all found with radiculopathy, and there was not any worsening of symptoms with other measures to stress the nerves.  The examiner stated that there was no finding on MRI images so support a complaint of radiculopathy, or any other objective evidence of such.  It was noted that arthritis was documented by X-rays, and that, regarding the impact of the Veteran's spine disability on her ability to work, she stated that she could work in a predominantly sedentary job.  

In this case, an initial, compensable rating prior to March 27, 2012, is not warranted.  However, resolving reasonable doubt in the Veteran's favor, a rating of 10 percent, but no greater, beginning March 27, 2012, is warranted, and a rating of 20 percent, but no greater, beginning March 13, 2013, is warranted.  

Prior to March 27, 2012, the Veteran's lumbar spine DDD was characterized by pain accentuated by sitting, standing, running, lifting, and bending.  Flexion of the spine was limited, at most, to 90 degrees without objective evidence of pain, with combined range of motion of the thoracolumbar spine greater than 235 degrees.  Even considering any normal back pain of the Veteran, such disability would not approximate flexion of 85 degrees or less.  Moreover, as specifically determined by the March 2007 VA examiner, the Veteran did not have arthritis of the back on X-ray examination.  Thus, prior to March 27, 2012, the Veteran's spine disability did not approximate the criteria for a compensable rating under either the General Rating Formula for Diseases and Injuries of the Spine or DC 5003.

Beginning on March 27, 2012, VA examination, the Veteran was noted to have had arthritis of the spine and flexion was to 80 degrees with pain beginning at the endpoint.  Thus, the Veteran's spine disability met the criteria for a 10 percent rating based on limitation of flexion.  However, even considering the Veteran's pain, which was the only factor affecting spine function and began at 80 degrees, the Veteran's back disability did not approximate flexion of 60 degrees or less.  Furthermore, combined range of spine motion was much greater than 120 degrees, and there was no guarding or muscle spasm of the thoracolumbar spine.  Thus, beginning March 27, 2012, and prior to March 13, 2013, the Veteran's lumber spine DDD most closely approximated the criteria for a 10 percent rating.

Beginning on March 13, 2013, VA examination, the Veteran's lumbar spine DDD was manifested by flexion to 65 degrees with painful motion beginning at 40 degrees.  Resolving reasonable doubt in her favor, the Board finds that, given the finding of pain at 40 degrees, the Veteran's disability approximated flexion to 60 degrees or less.  Thus, a 20 percent rating beginning that date is warranted.  At no time has the Veteran's back disability in any way approximated either limitation of flexion to 30 degrees or less, or ankylosis.  Therefore, a rating in excess of 20 percent has not been warranted at any time.  

Throughout the appeal period, the Veteran has consistently been noted not to have had incapacitating episodes of DDD, and the record reflects no periods of acute signs and symptoms that have required bed rest and treatment prescribed by a physician.  Therefore, any higher rating for incapacitating episodes under DC 5243 is not warranted.

Also, the Veteran has repeatedly reported radiating pain to the leg, which resulted in an assessment of chronic low back pain with sciatica on July 2012 VA treatment.  However, the March 2013 VA examiner, in specifically attempting to assess any radiculopathy or sensory impairment as the result of the Veteran's spine disorder, specifically determined that, while she complained of a tingling sensation in both legs down the posterior aspect of the legs, she did not have weakness in either lower extremity, muscle strength was full, reflexes were normal, and sensory examination was normal in all aspects of the lower extremities.  The examiner further determined that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy, and that, while she had radiation of pain down the upper thigh to the mid-thigh that skipped down to the very distal lower leg and foot, this was a non-anatomic distribution and not at all found with radiculopathy, and there was no worsening of symptoms with other measures to stress the nerves.  The examiner furthermore stated that there was no finding on MRI to support a complaint of radiculopathy or any other objective evidence of such.  Given the VA examiner's thorough examination of the Veteran for radiculopathy or sensory problems due to her DDD, including reviewing MRI studies, and her thorough explanation of how the Veteran's symptomology did not indicate radiculopathy, the Board finds her opinion to be persuasive, and that the Veteran has not had radiculopathy or any other such objective neurologic abnormalities that would be appropriately rated under a separate diagnostic code.

Accordingly, an initial, compensable rating prior to March 27, 2012, for lumbar spine DDD is not warranted, a 10 percent rating but no greater is warranted beginning March 27, 2012, and prior to March 13, 2013, a 20 percent rating but no greater is warranted beginning March 13, 2013, and there is no basis for further staged rating of the Veteran's disability pursuant to Fenderson.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable to that extent.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

B.  Foot disabilities 

The Veteran's bilateral plantar pes planus is rated under DC 5276, which provides ratings for acquired flatfoot.  Mild flatfoot with symptoms relieved by built-up shoe or arch support is rated as noncompensable (0 percent).  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the atendo achillis, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent for unilateral disability, and 30 percent for bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances, is rated 30 percent for unilateral disability, and 50 percent for bilateral disability.  38 C.F.R. § 4.71a. 

The Veteran's hammer toes, of the second, third, and fourth toes of each foot are rated under DC 5282 for hammer toe.  Under DC 5382, hammer toe of all toes without claw foot is rated 10 percent, and hammer toe of single toes are rated noncompensable (0 percent).  

Diagnostic Code 5284 provides ratings for residuals of other foot injuries.  Residuals of moderate foot injuries are rated 10 percent; residuals of moderately severe foot injuries are rated 20 percent; and residuals of severe foot injuries are rated 30 percent.  A Note to Diagnostic Code 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  38 C.F.R. § 4.71a.

A December 2006 VA treatment note reflects that the Veteran was seen for bilateral foot problems and pain.  She had a semi-rigid flat foot with heel varus, decreased motion of the great toes, and she stated that her feet were chronically painful.  The examiner stated that the Veteran should not be running for physical fitness, but was able to take the alternative physical fitness test of walking.

On March 2007 VA examination, there was no gross deformity, and the Veteran had flexible flat feet, as when she was not bearing weight she had an arch and when she stood her feet became flat.  There was no evidence of abnormal weight bearing, callosities, malalignment of the Achilles tendon, or malalignment of the foot.  There was some pronation in the feet caused by valgus deformity of the knees.  There was no gait or functional limitation of standing or walking, and no edema, weakness, instability, tenderness, or pain on manipulation of the feet.  X-rays revealed slight hallux valgus of about 15-20 degrees of each foot, and surgical changes in the left first metatarsal.  The diagnosis was flexible pronated flat feet and status post left bunionectomy and hammertoe correction bilaterally of the second, third, and fourth toes.  There was noted to be minimal impairment of the feet.

A January 2009 VA treatment note reflects that the Veteran reported having pain in both feet for five years, especially at night.  Decreased medial arch was noted bilaterally.  She was assessed with onychomycosis, pes planus, and status post mass removal on the plantar aspect of the right foot.  

On June 2010 VA examination, the Veteran reported temporary benefit from shoe and boot inserts, and having pain but no real functional limitations regarding her feet.  There was mildly pronated feet and grade I pes planus, which was flexible pes planus, and which corrected with non-weight bearing.  She had normal alignment of the right great toe with slight residual hallux alignment of the left great toe, and no pain on motion.  There was an area of tenderness over a skin graft under the third metatarsal head of the right foot, which the examiner believed was representative of some evidence of some abnormal weight bearing.  She also had some mild thickening of the skin underneath the second metatarsal head of the left foot, which also represented a bit of abnormal weight bearing.  There was no edema, instability, or pain on manipulation of the feet.  She had corrected hammertoe deformities of the second, third, and fourth toes of the right foot, and of the second and third toes of the left foot.   She had a nontender corn over the dorsal layer aspect of the fourth toe on the right, and a small corn on the dorsal aspect of the proximal interphalangeal joint of the left fourth toe, which was nontender to palpation.  Motor and sensory findings were normal.  It was noted that the weight bearing line was over the great toe bilaterally, and there was valgus alignment of the Achilles tendon with weight bearing, which corrected with non-weight bearing.  There was also no evidence of pain on manipulation of the feet, and no resection of the metatarsal head.  

On March 27, 2012, VA examination for flatfoot, the Veteran was noted to have had accentuated pain on use and manipulation of the feet, no swelling, and characteristic calluses on the left.  Symptoms were noted to have been relieved by arch supports, but there was extreme tenderness of the plantar surfaces of the feet, not improved by orthopedic shoes or appliances.  There was decreased longitudinal arch height on weight bearing, but no objective evidence of marked deformity of the foot.  There was marked pronation of the feet improved with orthopedic shoes or appliances, and weight bearing line did not fall over or medial or great toe.  There was no "inward" bowing of the Achilles tendon or marked inward displacement and severe spasm of the Achilles tendon (rigid hindfoot) on manipulation.  It was noted that the Veteran's flatfoot disability did not impact her ability to work. 

On March 2012 VA foot examination, the Veteran was noted to have had hammer toes and mild hallux valgus of the left foot, no hallux rigidus or claw foot, malunion or nonunion of the tarsal or metatarsal bones, or any other foot injuries.  There was no evidence of bilateral weak foot.  It was noted that the Veteran did full time administrative work.

On March 2013 VA foot examination, a diagnosis of hammer toes and hallux valgus was noted, as well as a diagnosis of left bunionectomy.  The Veteran reported pain in both feet along all aspects of the soles of both feet and the entire dorsum of both feet from the mid-metatarsal area distally.  She reported encircling pain at the forefoot of both feet, that staying off the feet helped, and that she used shoe inserts which helped a bit.  On examination, no Morton's neuroma, metatarsalgia, or hammer toes were noted.  It was noted that the Veteran had hallux valgus of both feet with mild or moderate symptoms.  There was no hallux rigidus, claw foot, malunion or nonunion of the metatarsal bones, or bilateral weak foot.  It was noted that there had been previous hammer toe surgery with no finding of hammer toes currently, that there was slight elevation of the affected toes at the metatarsophalangeal joints but no findings of hammer toes, and distal joints were normal.  All the toes flexed at the appropriate joint and range of motion of the toes was good.  It was noted that she had well-corrected hammer toes of the second, third, and fourth toes, that there were no clear calluses, and that there was diffuse tenderness over the entire sole, sides, and dorsum of both feet, with no clear area more tender than elsewhere.  It was noted that the Veteran stated that she would have difficulty working in a standing position for very long, but that she could work in a predominantly seated job.  

On March 2013 flatfoot examination, the Veteran had pain on use and manipulation of both feet, but no pain accentuated on either, no indication of swelling on use, no characteristic calluses, and no extreme tenderness of either plantar surface.  It was noted that symptoms were relieved by arch supports.  There was decreased longitudinal arch height of both feet on weight bearing, and objective evidence of marked deformity of the foot, with marked pronation of the foot, which was improved by orthopedic shoes or appliances.  Weight bearing line fell over the medial to the great toe, and inward bowing of the Achilles tendon of both feet.  There was no marked inward displacement and severe spasm of the Achilles tendon on manipulation, and no arthritis of the feet on imaging studies.  Again, it was noted that the Veteran stated that she would have difficulty working in a standing position for very long, but that she could work in a predominantly seated job.  

The Board notes that the evidence of record has been somewhat inconsistent regarding the Veteran's pes planus symptoms and their severity.  However, resolving reasonable doubt in the Veteran's favor, the Board finds that an initial rating of 10 percent for bilateral flatfoot prior to March 27, 2012, is warranted and that a rating of 30 percent for the disability is warranted beginning March 27, 2012.  

Prior to March 27, 2012, the Veteran's pes planus was manifested by pain on use of the feet, mild pronation, flexible pes planus corrected with non-weight bearing, some evidence of abnormal weight bearing, and weight bearing line over the great toe with varus alignment of the Achilles tendon with weight bearing, with slight functional impairment.  There was no pain on manipulation of the feet, marked deformity, swelling on use, characteristic callosities, or any other symptomatology that would warrant a rating greater than 10 percent for bilateral pes planus.  Thus, resolving doubt in the Veteran's favor, a 10 percent rating, but no greater, is warranted during this period.   

Beginning in on March 27, 2012, VA examination, the Veteran's bilateral pes planus was manifested by accentuated pain on use and manipulation of the feet, marked pronation of the feet improved by orthopedic shoes or appliances, and some characteristic callosities noted on the left foot.  The Board notes that on March 2013 VA examination, pain on use and manipulation of the feet was not noted to have been accentuated, and there were noted to have been no calluses.  Also, swelling on use of the foot has never been noted.  However, resolving doubt in the Veteran's favor, the Board finds that her bilateral pes planus symptoms during this period more closely approximated the criteria for a 30 percent rating under DC 5276 than those for a 10 percent rating.

In addition to the inconsistent findings of symptoms warranting a 30 percent rating during this period, as noted above, the Veteran has consistently been noted not to have such symptoms as marked inward displacement or severe spasm of the tendo achillis on manipulation.  Also, while marked pronation has been noted, it has been noted to be improved by orthopedic shoes or appliances.  The Board also notes that extreme tenderness of plantar surfaces of the feet was noted once in the record on March 27, 2012, VA examination.  However, no such finding of extreme tenderness has been noted anywhere else in the record, and on March 2013 VA examination, there was specifically noted to have been no extreme tenderness of either plantar surface or accentuated pain on use or manipulation of the feet.  Given the record and the Veteran's symptoms, as noted above, and disability as a whole during the period in question, even considering this sole finding of extreme tenderness of plantar surfaces in March 2012, the Board finds that the Veteran's pes planus disability has more closely approximated the criteria for a 30 percent rating than those for a 50 percent rating under DC 5276.  

Furthermore, the Board finds that an initial compensable rating for hammer toes of the second, third, and fourth toes of the either foot is not warranted.  The Veteran has never been shown to have hammertoes of all toes, as is required for a compensable rating under DC 5382 for hammer toes.  Additionally, while functional impairment has been associated with the Veteran's pes planus, no such impairment has been associated with her hammer toes during any period.  In this regard, on March 2013 VA examination, it was noted that the Veteran did not have hammer toes currently, after having surgery on her toes, and that the toes flexed at the appropriate joints, range of motion of the toes were good, and her hammer toes were well-corrected.

The Board has considered rating the Veteran's right foot under DC 5284 for other foot injuries.  However, even considering her symptomology and functional impairment, as discussed above, her right foot would not approximate residuals of any greater than "moderate" foot injury.  Moreover, as discussed above, the Veteran's hammer toes disability has shown no functional impairment, and the Veteran's pes planus symptomology are specifically contemplated under DC 5276, which is the code specifically designated for rating pes planus.  Thus, a rating under DC 5284 for the right foot is not warranted.

Any determination of whether the Veteran's left foot, as a whole, given all of her service connected disabilities, is deferred given that her service-connected status post left bunionectomy is being remanded and not rated in the instant decision.  

The Board has also considered ratings for other disabilities of the foot.  However, the Veteran has consistently not been shown to have claw foot, metatarsalgia, severe hallux valgus, hallux rigidus, malunion or nonunion of tarsal or metatarsal bones, or bilateral weak foot.  See 38 C.F.R. § 4.71a, DCs 5277-5283.

Accordingly, an initial rating of 10 percent but no greater for bilateral pes planus prior to March 27, 2012, is warranted, a rating of 30 percent, but no greater, is warranted beginning March 27, 2012, an initial compensable rating for hammer toes of the second, third, and fourth toes of the right or left foot is not warranted, and there is no basis for any further staged rating of any disability pursuant to Fenderson.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable to that extent.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

C.  Extraschedular consideration

Finally, the Board has considered referral for extraschedular consideration under 38 C.F.R. § 3.321(b).  However, while the Board recognizes the Veteran's difficulties caused by his lumbar spine DDD, bilateral pes planus, and hammertoes, such symptomatology and impairment, as discussed above, is adequately contemplated in the applicable rating criteria.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Even considering the Veteran's asserted difficulties including pain, particularly with sitting, standing, running, lifting, and bending, such difficulties do not represent an unusual disability picture for the ratings assigned above.  In view of the circumstances as a whole, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service-connected disabilities.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

Moreover, notably, the record does not reflect, and the Veteran has not contended, that her disabilities have been productive of marked interference with employment, and there is no indication in the record of frequent hospitalizations related to such disabilities.  In this regard, VA examiners have consistently commented that the Veteran has been able to perform sedentary work, she has consistently been noted to work full time in administrative work, and there has been no indication of marked interference with employment due to her disabilities.  

Thus, referral for extraschedular consideration is not warranted in this case.


ORDER

Service connection for a chronic disability manifested by hyperlipidemia/high cholesterol is denied.  

Service connection for a vision disability is denied. 

Service connection for hypertension is denied.  

Service connection for bilateral hearing loss is denied.

An initial compensable rating for DDD of the lumbar spine prior to March 27, 2012, is denied.

A 10 percent rating, but no greater, for DDD of the lumbar spine from March 27, 2012, to March 12, 2013, is granted, subject to the laws and regulations controlling the award of monetary benefits.

A 20 percent rating, but no greater, for DDD of the lumbar spine from March 13, 2013, is granted, subject to the laws and regulations controlling the award of monetary benefits.

An initial 10 percent rating, but no greater, for bilateral pes planus prior to March 27, 2012, is granted, subject to the laws and regulations controlling the award of monetary benefits.

A 20 percent rating, but no greater, for bilateral pes planus from March 27, 2012, is granted, subject to the laws and regulations controlling the award of monetary benefits.


REMAND

In its September 2012 remand, the Board instructed that the Veteran be given an examination to determine whether a right shoulder disability is related to any period of her service.  The Remand noted that service treatment records showed treatment for the right shoulder in March 2003; and that the Veteran had stated in November 2008 that she was presently experiencing the same right shoulder symptoms for which she had been seen and treated during service.  The Veteran was given a VA examination in March 2013, at which time the examiner opined that the Veteran's current shoulder disability was not related to service.  The opinion was based, in part, on the examiner's finding that since 2004 "she has seen numerous health care workers [], and there is never ANY mention of ANY shoulder pains or problems until a finding in 12/2011 mentions there is tenderness on palpation of the shoulders."

However, a November 2010 service treatment record reflects treatment for back and right shoulder pain, and an August 2011 VA treatment record reflects that the Veteran presented to the emergency department with complaints of right shoulder and neck pain, rated as 10/10.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Barr, 21 Vet. App. at 311.  

Also, in the September 2012 remand, the Board noted that the Veteran asserted that her service in Kuwait from April 2003 to April 2004 should be considered in resolving her claim for a disability manifested by a chronic cough, and that on May 2010 VA examination it was noted that her night-time cough likely was related to post-nasal drainage, but that such finding was inadequate to decide the claim, and another examination was needed to address the etiology of the claimed condition.  The Board therefore instructed the AOJ to afford the Veteran and examination to determine whether her chronic cough was associated with a known clinical diagnosis, whether any such diagnosed condition was related to any period of service, and, if such chronic cough could not be associated with a known clinical diagnosis, whether she had objective indications of a chronic disability resulting from an illness manifested by a chronic cough.  However, the Veteran was not afforded any such examination.  See Stegall, 11 Vet. App. at 271.  

Finally, following the development requested in the September 2012 remand, the AOJ was to readjudicate the claim for an initial compensable rating for status post left bunionectomy.  While the AOJ issued a supplemental statement of the case in May 2013, it did not readjudicate or otherwise address this claim.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to the VA examiner who conducted the March 2013 VA right shoulder examination.  After reviewing the claims file, to specifically include the March 2013 VA examination report, the November 2010 service treatment records reflecting treatment for back and right shoulder pain, and the August 2011 VA treatment record reflecting that the Veteran presented to the emergency department with complaints of right shoulder and neck pain, the examiner should determine:

Whether it is at least as likely as not (i.e. a 50 percent probability or more) that a right shoulder disability, including tendinopathy, was caused by, began during, or is otherwise related to any period of service from September 1980 to March 1981, April 2001 to May 2002, February 2003 to May 2004, or July 2010 to June 2011.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall explain whether inability to provide a more definitive opinion is the result of a need for additional information, or whether he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

If the March 2013 VA examiner is unavailable, the claims file should be forwarded to another appropriate examiner to provide the requested information.

If the requested opinions cannot be provided without another examination of the Veteran, schedule him for a VA examination with an appropriate examiner to provide the requested opinions and information.  The claims file and a copy of this Remand must be reviewed by the examiner.

2.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of any disability manifested by a chronic cough.  After reviewing the claims file, the examiner should determine:

a.  Whether the Veteran's asserted chronic cough is associated with a known clinical diagnosis;  

b.  If the Veteran's chronic cough is associated with a known clinical diagnosis, whether it is at least as likely as not (i.e. a 50 percent probability or more) that it was caused by, began during, or is otherwise related to any period of service from September 1980 to March 1981, April 2001 to May 2002, February 2003 to May 2004, or July 2010 to June 2011; 

c.  If any such chronic cough cannot be associated with a known clinical diagnosis, whether it is at least as likely as not (i.e. a 50 percent probability or more) that such chronic cough is the result of 1) an undiagnosed illness or 2) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome or fibromyalgia.  

The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period are considered chronic.

A complete rationale for all opinions must be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall explain whether inability to provide a more definitive opinion is the result of a need for additional information, or whether he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.  

3.  After completing the above, and any other development deemed necessary, readjudicate the issues remaining on appeal, including the issued of entitlement to an initial compensable rating for status post left bunionectomy.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


